DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Weed on September 10th, 2021.

The application has been amended as follows: 

In the claims:

As amended, claims 1 and 14 now include the limitations of claims 4 and 5. Claims 4 and 5 are canceled to avoid duplicate claims. Similarly, the dependency of claim 9 has been corrected.


(Currently Amended)	A securing device for securing an infusion appliance fixed to an infusion container in a securing direction, the securing device having a first element including a first radial side, a second radial side, in a first radial groove configured to engage a complementary profile in a fastening region of the infusion container, a second fastening element including a first radial side, a second radial side, and a second radial groove configured to engage a complementary profile in a fastening region of the infusion appliance, the second fastening element arranged at a distance from the first fastening element, and at least one connection element, which connects the first fastening element and the second fastening element to each other, the at least one connection element having a first elastically extensible strut extending between the first radial side of the first fastening element and the first radial side of the second fastening element and a second elastically extensible strut extending between the second radial side of the first fastening element and the second radial side of the second fastening element, and wherein each of the fastening element has a locking element which is connectable to the respective fastening regions with a force fit and/or form-fit engagement, the locking element of each fastening element is a ring-shaped locking element and has at least one open wall region along its circumferential direction, wherein the first and second fastening elements are configured to slide transversely with respect to the securing direction, such that respective fasting regions slide through said open wall region into engagement with the first and second fastening elements.

(Canceled)

(Canceled)

(Currently Amended)	The securing device according to claim [[5]] 1, wherein the first radial sides are opposite the second radial side of the respective first and second fasting elements.
(Currently Amended) A securing device for securing an infusion appliance to an infusion container in a securing direction, the securing device comprising: a first fastening means for connecting to a fastening region of the infusion container substantially transversely with respect to the securing direction, the first fastening means including a first radial side and a second radial side; a second fastening means for connecting to a fastening region of the infusion appliance, the second fastening means arranged at a distance from the first fastening means substantially transversely with respect to the securing direction, the second fastening means including a first radial side and a second radial side; and at least one connection means for connecting the first fastening means to the second fastening means, the at least one connection means having a first elastically extensible strut extending between the first radial side of the first fastening means and the first radial side of the second fastening means and a second elastically extensible strut extending between the second radial side of the first fastening means and the second radial side of the second fastening means; wherein each of the fastening means has a locking element which is connectable to the respective fastening region with a force fit and/or form-fit engagement, the locking element of each fastening means is a ring-shaped locking element 

Allowable Subject Matter
Claims 1 - 3, 6 - 9, and 11 - 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Yasuhiro (JPH07124264 A), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in independent claims 1 and 14, which recites features not taught or suggested by the prior art. In particular, Yasuhiro does not teach having a first elastically accessible strut extending between the first radial side of the first fastening means in the first radial side of the second fastening means and second elastically extensible strut extending between the

This limitation can be found in Safabash (US 2001/0025671 A1). However, the openings in the wall region would not allow for the first and second fasting means being configured to slide transversely with respect to the securing direction, such that the respective fasting regions slide through openings in the wall region into engagement with the first and second fastening elements. Further, Safabash relates to vial transferring as opposed to infusion devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781